Case 3:19-bk-33262   Doc 14    Filed 11/06/19 Entered 11/06/19 09:53:40   Desc Main
                              Document      Page 1 of 13
Case 3:19-bk-33262   Doc 14    Filed 11/06/19 Entered 11/06/19 09:53:40   Desc Main
                              Document      Page 2 of 13
Case 3:19-bk-33262   Doc 14    Filed 11/06/19 Entered 11/06/19 09:53:40   Desc Main
                              Document      Page 3 of 13
Case 3:19-bk-33262   Doc 14    Filed 11/06/19 Entered 11/06/19 09:53:40   Desc Main
                              Document      Page 4 of 13
Case 3:19-bk-33262   Doc 14    Filed 11/06/19 Entered 11/06/19 09:53:40   Desc Main
                              Document      Page 5 of 13
Case 3:19-bk-33262   Doc 14    Filed 11/06/19 Entered 11/06/19 09:53:40   Desc Main
                              Document      Page 6 of 13
Case 3:19-bk-33262   Doc 14    Filed 11/06/19 Entered 11/06/19 09:53:40   Desc Main
                              Document      Page 7 of 13
Case 3:19-bk-33262   Doc 14    Filed 11/06/19 Entered 11/06/19 09:53:40   Desc Main
                              Document      Page 8 of 13
Case 3:19-bk-33262   Doc 14    Filed 11/06/19 Entered 11/06/19 09:53:40   Desc Main
                              Document      Page 9 of 13
Case 3:19-bk-33262   Doc 14    Filed 11/06/19 Entered 11/06/19 09:53:40   Desc Main
                              Document     Page 10 of 13
Case 3:19-bk-33262   Doc 14    Filed 11/06/19 Entered 11/06/19 09:53:40   Desc Main
                              Document     Page 11 of 13
Case 3:19-bk-33262   Doc 14    Filed 11/06/19 Entered 11/06/19 09:53:40   Desc Main
                              Document     Page 12 of 13
Case 3:19-bk-33262   Doc 14    Filed 11/06/19 Entered 11/06/19 09:53:40   Desc Main
                              Document     Page 13 of 13
